Per Curiam.
The precise question involved in this appeal was presented in this court in the case of Searing v. Goodstein, 11 Daly, 236; and it was there held that the manner of commencing an action does not determine the question as to whether the plaintiff is entitled to have the clause, “defendant liable to execution against his person, ” inserted in the judgment; and that where, as in this case, the cause of action is for the wrongful conversion of personal property, the same is one of the actions specified in subdivision 2, § 2895, Code Civil Proc.; and consequently the justice was bound to insert in the judgment the liability of the defendant to arrest upon execution. The judgment is therefore reversed, and a new trial ordered, with costs to the plaintiff to abide the event.